DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Repeated Rejections
The nonstatutory double patenting rejection of claims 9-13 over claims 11-17 of U.S. Patent No.10,033,015 is repeated for the same reasons previously of record in the Office action mailed on September 16, 2020.  While Applicant stated in the remarks section of the response filed on December 16, 2020 that a terminal disclaimer was submitted, there is no evidence of record that said terminal disclaimer was filed.

Withdrawn Rejections
The nonstatutory double patenting rejection of claim 14 over claims 11-17 of U.S. Patent No.10,033,015 is withdrawn due to Applicant’s amendment filed on December 16, 2020.
Part a) of the 35 U.S.C. 112(b) rejection of claims 9-14 is withdrawn due to Applicant’s amendment filed on December 16, 2020.  Since Applicant did not expand on what was already in the specification, the term “volume %” will be interpreted as a conventional volume % that is calculated from 100 times the mass divided by the density.
Part b) of the 35 U.S.C. 112(b) rejection of claims 9-14 is withdrawn due to Applicant’s amendment filed on December 16, 2020. 

New Claim Objection/Rejection
Claim Objection
Claim 14 is objected to because of the following informality.  It is suggested that lines 1-2 of claim 14 be rewritten as: 
- - The display stack of claim 9, further comprises a top lens formed of a 50um thick layer of PET with a - -, so as to conform to proper grammar, and to be consistent with the parent claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 14 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Applicant is respectfully requested to cite relevant paragraphs and/or figures of the specification showing support for the instance of the display stack where the first thin film comprises both of an optically clear 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 









If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782